Citation Nr: 0200044	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  95-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had verified periods of active service from 
October 1980 to October 1983, and from July to October 1991.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in March 1997, it was remanded to the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, Regional Office (RO) for additional development.  
The development succeeded in obtaining pertinent copies of 
the veteran's service medical records.  

When the matter was last before the Board, the veteran was 
represented by Disabled American Veterans.  In May 1999, he 
appointed the current service representative, the American 
Legion.  


REMAND

The basis of the prior denial of the veteran's claim, as 
reflected in the October 2000, supplemental statement of the 
case, was the finding that the claim was not well grounded.  
Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), however, the concept 
of a well-grounded claim was statutorily eliminated.  This 
law also redefines the obligations of VA with respect to 
notice and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).

Additional evidentiary development of the record is in order.  
In statements submitted in March 2001 and September 2001, the 
veteran, who was incarcerated at the time, indicated that 
there is medical documentation in existence that supports his 
claim that he has a current chronic right ankle disorder but 
that these records are in the custody of the Arkansas 
Department of Corrections.   He also indicated that he had 
been examined at the John L. McClellan Memorial Veterans 
Hospital from June 1998 to December 1999.  Accordingly, on 
remand, the RO should obtain the complete VA and private 
treatment records referred to by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(c)(3)).  

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159(e)). 

Finally, after all his treatment records have been obtained, 
the RO should schedule the veteran for an appropriate VA 
examination.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).  The purpose of the 
examination is to review the records and render a medical 
opinion as to the etiology of any current right ankle 
disorder and whether it is related to injury in service.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Ask the veteran to identify the VA 
Medical Center(s) where he has received 
treatment for his right ankle disorder 
and to provide the approximate dates of 
treatment.  Request copies of all VA 
treatment records of the veteran from 
1994 to the present, to include 
specifically records from the McClellan 
VA hospital from June 1998 to December 
1999.  Associate all records received 
with the claims file.

2.  Ask the veteran for the names and 
addresses of any private care provider, 
including any provider associated with the 
Arkansas Department of Corrections, from 
whom he has received treatment for his 
right ankle since 1994, for the 
approximate dates of such care, and for 
appropriate releases for the treatment 
records of the right ankle from each 
provider.  If such information is 
provided, request the treatment records 
and associate all responses with the 
claims file.   If any development 
undertaken pursuant to information or 
releases provided by the veteran is 
unsuccessful, undertake appropriate 
notification action, to include notifying 
him what efforts were undertaken to 
develop the evidence, what records have 
been obtained, and what further action 
will be taken.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)). 

3.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, schedule the veteran for an 
appropriate VA examination.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R 
§ 3.159(c)(4)).  The examiner should be asked 
to review the claims file and this remand in 
connection with the examination.  All 
necessary tests should be done.  The examiner 
should provide a diagnosis and etiology of 
the veteran's right ankle disorder, if any, 
and is asked to express an opinion as to 
whether it is at least as likely as not that 
any current right ankle disorder is related 
to a disease or injury of service origin.  

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report, if 
required.  If the report does not include 
adequate responses to the specific 
opinions requested, the report(s) must be 
returned for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


